Exhibit 10(c)
 
FIRST ADDENDUM TO PURCHASE AND SALE AGREEMENT



Premises:
2706-10 Fox Street;2900-40 Fox Street;2701 W

 
Hunting Park Ave.;2711 W. Hunting Park

 
Ave.; 2729-33 W. Hunting Park Ave.;

 
2749 W. Hunting Park Ave.; 2801 W. Hunting

 
Park Ave.; 2803 W. Hunting Park Ave.;2851-55

 
W. Hunting Park Ave, all in Philadelphia, Pa.



Seller:
Tasty Baking Company
    Buyer: TKMG Associates, L.P.

       


Date of Purchase and Sale Agreement (the "Agreement"): April 5, 2010
 

Date of First
Addendum:                                                                           
July 2, 2010



Seller and Buyer, intending to be legally bound hereby, agree to the following:


1.           Binding Amendment.  This First Addendum to Purchase and Sale
Agreement shall bind the Buyer and Seller. To the extent this First Addendum is
inconsistent with the Agreement this First Addendum shall control. All other
terms, conditions, and provisions of the Agreement shall remain unchanged and in
full force and effect to the extent not amended by this First Addendum.
Capitalized terms which are not defined herein shall have the meaning set forth
in the Agreement.


2.           Extension of Feasibility Period. The Agreement is hereby amended to
provide that the Feasibility Period is extended to July 30, 2010. However, the
date of Settlement will not be affected by this extension.


3           Deposit.  Commencing on July 7, 2010, $25,000 of the Initial Deposit
shall become non refundable but still applied to the Purchase Price. Thus, if
Buyer terminates the Agreement pursuant to the terms of the Feasibility
Paragraph 3 of the Agreement on or after July 7, 2010 but on or before July 30,
2010, Seller shall be entitled to $25,000 of the Initial Deposit and the
remaining $75,000 of the Initial Deposit shall be returned to the Buyer.


4.           Zoning.  Buyer and Seller agree that the Zoning Condition has been
satisfied.


5.           Counterparts.  This First Addendum may be executed in any number of
counterparts, each of which shall be deemed an original fully executed First
Addendum.  
 
 
 

--------------------------------------------------------------------------------

 
 
Telefax or Electronic signatures shall be taken as originals, and shall be
followed by manually executed copies.






IN WITNESS WHEREOF, each party hereto, being authorized to do so and intending
to be legally bound hereby, has duly executed and entered into this First
Addendum to Purchase and Sale Agreement on the date set forth above.
 

  SELLER:           Tasty Baking Company           By: /s/Laurence Weilheimer  
  Name: Laurence Weilheimer     Title: Sr. Vice President                 BUYER:
          TKMG Associates, L.P.     By TK GP, Inc.                 By:
/s/Richard A. Koory    
Richard A. Koory
   
General Counsel
                GUARANTOR           Metro Development Company           By
Richard A. Koory    
Richard A. Koory
   
General Counsel
 

 
 